El Juez Asociado Señoe Aldkey,
emitió la opinión del tribunal.
El apelante fué condenado por el delito de daños mali-ciosos por haber matado una cabra que no era de su pro-piedad.
La evidencia del fiscal fué que la cabra estaba amarrada en la orilla de un camino vecinal y que al sentir las pisa-das de los caballos que montaban el acusado y otra persona rompió la soga con que estaba amarrada y se metió dentro de una pieza de cañas de la finca de que es mayor-domo el acusado, quien en seguida la mató. La evidencia del acusado tendió a probar que la expresada cabra no es-taba amarrada en la orilla del camino ni rompió la soga al sentir el ruido de los caballos, sino que estaba dentro de las siembras de caña de dicha finca donde fué muerta porque repetidas veces se había avisado a los que tienen cabras por allí que sus animales estaban causando daños' en las siem-bras.
Como el juez condenó al acusado tenemos que llegar a la conclusión de que resolvió el conflicto de la evidencia en contra del apelante y por tanto que estimó probado que la cabra estaba amarrada en la orilla del camino y que rom-pió la soga al sentir los caballos y penetró en la plantación de cañas en cuyo momento fué muerta por el acusado; y siendo éstos los hechos probados y aunque en ocasiones an-teriores algunas cabras se hubieran metido en las cañas y hubieran producido daños en ellas, no estaba justificado el acusado en causar la muerte de ese animal y su conducta *349fué maliciosa; siendo este caso distinto al de El Pueblo v. Valdés, 23 D.P.R. 713, pues en éste la cabra no estaba ama-rrada momentos antes de ser muerta sino que fué encon-trada causando daños a la propiedad.
La,sentencia apelada debe ser confirmada.